                                                                                   '-I*



                                                                                          Yo UrFIOF
                                                                                                      1
                                                                         Bis Di.    , uOUm c.D.N.

UNITED STATES DISTRICT COURT                                             ★ JAN 2 2 2019 iir^
EASTERN DISTRICT OF NEW YORK

MAGALY E. HERIVEAUX,                                                     BROOKLYN OFFICE

                                     Plaintiff,
                                                           MEMORANDUM & ORDER
                      -against-
                                                           18-mc-3228(ENV)(LB)
THE ARMED FORCES,

                                      Defendant.



VITALIANO,D.J.

       By order, dated January 15, 2016, Magaly Heriveaux was prohibited from filing any
future actions in the Eastern District of New York unless she(I)provides pre-payment ofthe

filing fee, in accordance with 28 U.S.C. § 1914, or(2)obtains judicial permission for her
proposed filing and otherwise meets the standards for informa pauperis status. See Heriveaux v.
Fed. Bureau ofInvestigation^ 15-CV-4999(ENV)(LB)(E.D.N.Y. Jan. 15, 2016)(ECF No. 12, at
4). The Court issued this order in response to Heriveaux's unrelenting filing of repetitive and
incomprehensible complaints, as well as her ineluctable and equally meritless rebound motions
for reconsideration ofthe orders dismissing those complaints. On December 3,2018, Heriveaux

filed the instant motion seeking leave to file a new complaint, along with a proposed complaint
and an application to proceed informa pauperis("IFF"). See Mot. for Leave to File Compl.
(ECF No.I); Compl.(ECF No. 2); Mot. for Leave to Proceed IFF(ECF No. 3).'




  The Clerk of Court properly filed these submissions on the miscellaneous docket.
                                            Discussion


       As with her 18 prior complaints,^ the complaint Heriveaux now seeks leave to file is

objectively incoherent and frivolous. See, e.g., Compl., ECF No. 2, at 5("As a FREE citizen it is

very frustrating for me to continue to be subjugated to these acts and be simultaneously told that

individuals need to cover their bases and avoid getting in trouble by trying to find different was

[5?c] to criminalize me instead or leave me in a vulnerable position, so someone could kill me in

the portal    "(emphasis omitted)). Even ifthese allegations make sense to Heriveaux, her

subjective understandings cannot save the objectively nonsensical pleadings she proposes from
rejection. As a consequence, the submissions are not to be filed on the active civil docket.
                                            Conclusion


       In line with the foregoing, Heriveaux's motion for leave to file a new complaint as



^ See Heriveaux v. FEMA,No. 15-cv-2326(ENV)(LB)(E.D.N.Y. May 10, 2015)(ECF No. 5)
(dismissing the complaint as frivolous); Heriveaux v. Sec'y ofDef., No. 15-cv-340(ENV)(LB)
(E.D.N.Y. May 11, 2015)(ECF No. 10)(same); Heriveaux v. Fed. Gov% No. 14-cv-7105(ENV)
(LB)(E.D.N.Y. May 12, 2015)(ECF No. 11)(same); Heriveaux v. Berrien Cty., No. 15-cv-4138
(ENV)(LB)(E.D.N.Y. Aug. 3, 2015)(ECF No. 4)(same); Heriveaux v. Fed. Bureau of
Investigation, No. 15-cv-4999(ENV)(LB)(E.D.N.Y. Oct. 30, 2015)(ECF No. 5)(same);
Heriveaux v. Sec'y ofDef,No. 16-cv-178(ENV)(LB)(E.D.N.Y. Jan. 15, 2016)(docket order)
(same); Heriveaux v. Nat 7 Sec. Agency, No. 16-mc-836(ENV)(E.D.N.Y. May 5,2016)(ECF
No.4)(same); Heriveaux v. Pentagon, No. 17-mc-218(ENV)(E.D.N.Y. Jan. 30, 2017)(ECF
No. 4)(denying plaintiffs motion for leave to file a complaint because the proposed complaint
was nonsensical and frivolous); Heriveaux v. Fed. Bureau ofInvestigation, No. 17-mc-1221
(ENV)(LB)(E.D.N.Y. Apr. 30,2017)(ECF No. 3)(same); Heriveaux v. Fed. Gov't, No. 17-mc-
1766(ENV)(LB)(E.D.N.Y. July 4, 2017)(ECF No.4)(same); Heriveaux v. Fed. Gov 7, No. 17-
 mc-2322(ENV)(LB)(E.D.N.Y. Sept. 9,2017)(ECF No.9)(same); Heriveaux v. U.S. Armed
Forces, 17-mc-2887(ENV)(LB)(E.D.N.Y. Nov. 11,2017)(ECF No. 5)(same); Heriveaux v.
Nat'lSec. Agency, 18-mc-548(ENV)(LB)(E.D.N.Y. Apr. 22,2018)(ECFNo.5)(same);
Heriveaux v. Pentagon, No. 18-mc-622(ENV)(LB)(E.D.N.Y. May 25, 2018)(ECF No. 7)
(same); Heriveaux v. Fed. Gov't, No. 18-mc-1435(ENV)(LB)(E.D.N.Y. Aug. 3,2018)(ECF
No.4)(same); Heriveaux v. Dep't ofHomeland Sec., No. 18-mc-1853(ENV)(LB)(E.D.N.Y.
Aug. 17, 2018)(ECFNo. 8)(same); Heriveauxv. ArmedForces,^o. 18-mc-2418(ENV)(LB)
(E.D.N.Y. Sept. 11, 2018)(ECF No. 3)(same); Heriveaux v. Michigan, 18-mc-2633(ENV)(LB)
(E.D.N.Y. Oct. 17, 2018)(ECF No.6)(same).
proposed is denied. Her motion to proceed IFP is denied as moot. The Court's January 15, 2016

order, prohibiting Heriveaux from filing any further actions in this district unless she either(1)

provides pre-payment of the filing fee, in accordance with 28 U.S.C. § 1914, or(2)obtains

judicial permission for her proposed filing and otherwise meets the standards for IFP status,

remains in full force and effect.

       Nothing in this Order shall be construed to prohibit Heriveaux from filing an appeal.
Nevertheless, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Order would not be taken in good faith, and, therefore, IFP status is denied for purpose of an

appeal. Coppedge v. United States^ 369 U.S. 438,444-45,82 S. Ct. 917,8 L. Ed. 2d 21 (1962).
        The Clerk of Court is directed to mail a copy of this Order to plaintiff and to close this

docket for administrative purposes.

        So Ordered.


Dated: Brooklyn, New York
        January 9, 2019

                                                      /s/ USDJ ERIC N. VITALIANO

                                                             ERICN. VITALIANO
                                                             United States District Judge
